Exhibit 10.22

Execution Copy

IHS INC.

15 Inverness Way East

Englewood, CO 80112

July 2, 2010

Mr. Daniel Yergin.

2959 Davenport Street, NW

Washington, DC 20008

Dear Mr.Yergin:

This letter, written on behalf of the Board of Directors (the “Board”) of IHS
Inc., a Delaware corporation (the “Company”), confirms the terms and conditions
of your employment with the Company.

1. Term of Employment. Your employment under this Letter Agreement is effective
as of the date hereof (“Effective Date”) and, subject to termination as provided
in Sections 7 or 8, will end on the first anniversary of the Effective Date;
provided that on each anniversary of the Effective Date, the term of your
employment will automatically be extended by an additional year unless the
Company or you give the other party written notice, at least 30 days prior to
the applicable anniversary of the Effective Date, that you do not or it does not
want the term to be so extended. Such employment period, as may be so extended,
will hereinafter be referred to as the “Term”.

2. Title and Duties.

(a) Position. During the Term, you will be employed by the Company as Executive
Vice President and Strategic Advisor and Chairman of IHS CERA. You will have
such duties and responsibilities of an executive nature and power and authority
as assigned to you by the Chief Executive Officer of the Company (the “CEO”).
You will be a member of the executive leadership team and report to the CEO.

(b) Exclusive Duties. During your employment by the Company, you will devote
substantially all your entire working time, attention and energies to the
business of the Company and its Affiliates (as defined below) and will not,
without the prior written consent of the CEO undertake any other business
activities. Without limiting the generality of the foregoing, you will not take
any actions of the kind described in Section 10.



--------------------------------------------------------------------------------

Base Salary. During the Term, the Company will pay you a minimum base salary at
the annual rate of $600,000, payable in accordance with the Company’s regular
payroll practices. The Human Resources Committee of the Board (the “Committee”)
will review your base salary annually and may, in its sole discretion, increase
your base salary based on your performance and the Company’s performance. Such
base salary, as may be increased, will hereinafter be referred to as your “Base
Salary”.

3. Bonus. During the Term, you will be eligible to receive an annual bonus (the
“Annual Bonus”) equal to 100% of your Base Salary at “Target” performance level
with a maximum or stretch performance of 150% of your base salary pursuant to
the Company’s then current annual incentive plan. The performance objectives for
your Annual Bonus will be determined by the CEO.

4. Long-Term Incentive Grants.

(a) Annual Grants. During the Term, beginning with the Company’s fiscal year
commencing December 1, 2010, you will be eligible to receive an annual grant of
20,000 performance-based restricted stock units representing shares of the
Company’s common stock each fiscal year at the time that such annual grants are
made to the Company’s other executive officers generally. The vesting period,
performance criteria and other terms of the grants shall be determined by the
Committee and shall be consistent with the terms of the annual performance
grants to the Company’s other executive officers generally. Anything above to
the contrary notwithstanding, in the event the Term continues for any fiscal
year commencing after November 30, 2015, this Section 5(a) shall not be
applicable with respect to any remaining period during the Term, so that the
maximum total number of restricted stock units granted pursuant to this
Section 5(a) shall not exceed 100,000 restricted stock units. In the event for
any fiscal year commencing prior to December 1, 2015 the Committee or any
successor thereto does not award performance-based restricted stock units
representing shares of the Company’s common stock to the Company’s other
executives generally either following a Change in Control (as defined below) or
otherwise, the Committee or such successor shall grant you another form of
performance-based equity award or other incentive award as the Committee or such
successor, in its sole discretion, determines is reasonable in lieu of the
performance-based restricted stock units contemplated in this Sections 5(a).

(b) One-Time Grant. As additional consideration for your service hereunder
during the Term and as consideration for your compliance with the covenants set
forth in Section 10 below during your employment and during the Restricted
Period (as defined below), on the date hereof you have received a grant of
175,000 restricted stock units on the terms and subject to the conditions of the
2010 Restricted Stock Units Award Document (“2010 Award Document”) executed by
you and the Company.

 

2



--------------------------------------------------------------------------------

(c) Equity Grant. Any long-term incentive grant, consisting of stock options,
restricted stock, other equity-based awards, or a combination thereof, as
determined by the Committee shall be referred to as an “Equity Grant”.

5. Other Benefits.

(a) Employee Benefits. You will be eligible to participate in the employee
benefit plans, programs and arrangements maintained by the Company, including
the IHS Retirement Income Plan and Supplemental Income Plan so long as such
plans are maintained by the Company.

(b) Vacation. You will be entitled to not less than 6 weeks of paid vacation per
calendar year in accordance with the Company’s vacation policy as in effect from
time to time.

(c) Reimbursement. The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for executive officers as in
effect from time to time, provided you shall be entitled to first class air
travel.

7. Termination of Employment (Non-Change in Control). Subject to Section 9 and
Section 13:

(a) Resignation for Good Reason or Termination Without Cause. If you terminate
your employment for Good Reason (as defined below) or you are terminated by the
Company without Cause (as defined below) at any time during the Term, including
by the Company giving you notice that it does not want the Term to be extended
as provided in Section 1, you will receive the following payments:

(i) immediately upon the effectiveness of such termination, any earned but
unpaid Base Salary or other amounts (including reimbursable expenses and any
vested amounts or benefits owing under or in accordance with the Company’s
otherwise applicable employee benefit plans or programs, including retirement
plans and programs) accrued or owing through the date of termination; and

(ii) an amount equal to your Base Salary, payable when salary payments are made
to other Company senior executives during the year following your termination;

(iii) an amount equal to the sum of (x) 0.5 times the sum your Base Salary, and
(y) 1.5 times your Target Bonus for the fiscal year of such termination, paid in
a lump sum on the date which is two and one months following your termination;

 

3



--------------------------------------------------------------------------------

In addition to the foregoing payments:

(a) you will receive the portion of your Annual Bonus for the fiscal year of
termination that is tied to the achievement of the Company’s performance
objectives for such fiscal year, based on the Company’s actual achievement of
such performance objectives for the full fiscal year, pro-rated for the number
of days that have elapsed during such fiscal year prior to the termination of
your employment. You will receive any portion of your Annual Bonus for the
fiscal year of termination that is tied to achievement of personal objectives
for such fiscal year at “Target” level for the achievement of such personal
objectives, pro-rated for the number of days that have elapsed during such
fiscal year prior to the termination of your employment. The payment provided in
this subparagraph (a) will be made following the close of the fiscal year of
termination at such time as the Annual Bonus for such fiscal year is paid by the
Company to its then current executives.

(b) the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits) for the 18-month period following
the date of such termination;

(c) vesting of unvested stock options, restricted stock and other equity awards
then held by you will be determined in accordance with the terms and conditions
of the applicable equity compensation plan under which each such Equity Grant is
granted; and

(d) outplacement services during the 6-month period following such termination
provided by a service provider selected by the Company for the benefit of the
executive officers of the Company.

(b) Termination Other than for Good Reason or for Cause. If you terminate your
employment other than for Good Reason (including if you give notice that you do
not want to extend the Term as provided in Section 1) or if your employment is
terminated by the Company for Cause, you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will be
eligible to receive, immediately upon the effectiveness of such termination,
amounts (including reimbursable expenses and any vested amounts or benefits
owing under or in accordance with the Company’s otherwise applicable employee
benefit plans or programs, including retirement plans and programs) accrued or
owing prior to the effectiveness of your termination and such compensation or
benefits that have been earned and will become payable without regard to future
services.

 

4



--------------------------------------------------------------------------------

(c) Death, Disability or Retirement. If your employment terminates by reason of
death, Disability or retirement (as defined in the Company’s equity compensation
plan then in effect), you or your beneficiaries will receive the following
payments:

 

  (i) immediately upon the effectiveness of such termination, any earned but
unpaid Base Salary or other amounts (including reimbursable expenses and any
vested amounts or benefits owing under or in accordance with the Company’s
otherwise applicable employee benefit plans or programs, including retirement
plans and programs) accrued or owing through the date of termination; and

 

  (ii) your Target Bonus for such year, prorated for the number of days that
have elapsed during such year, paid in a lump sum on the date which is two and
one months following your termination.

If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company’s otherwise applicable employee benefit and
retirement plans and programs (including without limitation under the Company’s
equity compensation plans), will be determined in accordance with such
applicable plans and programs.

For purposes of this Letter Agreement, “Good Reason” means (i) the Company’s
breach of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you, or (ii) the Company’s
relocation of your principal location of work by more than 50 miles (other than
any relocation recommended or consented to by you); it being understood,
however, that you may be required to travel on business to other locations as
may be required or desirable in connection with the performance of your duties
as specified in this Letter Agreement. For purposes of this Letter Agreement,
“Cause” means any of the following: (i) conviction of or pleading guilty to a
felony, (ii) commission of intentional acts of misconduct that materially impair
the goodwill or business of the Company or cause material damage to its
property, goodwill or business, or (iii) willful refusal or willful failure to
perform your material duties under this Letter Agreement after written demand
that you do so. Termination of the employment shall not be deemed to be for
Cause hereunder unless and until (A) written notice has been delivered to you by
the Company which specifically identifies the Cause which is the basis of the
termination and, if the Cause is capable of cure, you have failed to cure or
remedy the act or omission so identified within 14 calendar days after written
notice of such breach. For purposes of this provision, no act or failure to act
on your part shall be considered “willful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause without reasonable
notice to you setting forth the reasons, facts and circumstances for the
Company’s intention to terminate for Cause and an opportunity for you, together
with your counsel, to be heard before the Committee or the Board.

 

5



--------------------------------------------------------------------------------

8. Change in Control. Subject to Section 9 and Section 13:

General. If there is a Change in Control (as defined below) and, within 15
months of such Change in Control, you terminate your employment for CIC Good
Reason (as defined below) or you are terminated by the Company without Cause,
you will receive the following payments:

 

  (i) immediately upon the effectiveness of such termination, any earned but
unpaid Base Salary or other amounts (including reimbursable expenses and any
vested amounts or benefits owing under or in accordance with the Company’s
otherwise applicable employee benefit plans or programs, including retirement
plans and programs) accrued or owing through the date of termination;

 

  (ii) an amount equal to your Base Salary, payable when salary payments are
made to other Company senior executives during the year following your
termination;

 

  (iii) an amount equal to the sum of (x) your Base Salary, and (y) 2 times your
Target Bonus for the fiscal year of such termination, paid in a lump sum on the
date which is two and one months following your termination; and

 

  (iv) your Target Bonus for the fiscal year of such termination, prorated for
the number of days that have elapsed during such year, paid in a lump sum on the
date which is two and one months following your termination.

In addition to the foregoing payments:

(a) the Company will continue your participation in the Company’s medical,
dental and vision plans (or if you are ineligible to continue to participate
under the terms thereof, in substitute arrangements adopted by the Company
providing substantially comparable benefits), for the 24-month period following
the date of such termination;

(b) all unvested stock options, restricted stock and other equity awards then
held by you will fully vest and become exercisable as of the effective date of
such termination; and

(c) outplacement services during the 6-month period following such termination
provided by a service provider selected by the Company for the benefit of the
executive officers of the Company.

 

6



--------------------------------------------------------------------------------

For purposes of this Letter Agreement, “Change in Control” means the first to
occur of:

 

  (i) the acquisition, directly or indirectly, by any person or group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as from
time to time amended) of the beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of all outstanding
securities of the Company;

 

  (ii) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;

 

  (iii) a reverse merger in which the Company is the surviving entity but in
which securities possessing more than 50% of the total combined voting power of
all outstanding voting securities of the Company are transferred to or acquired
by a person or persons different from the persons holding directly or indirectly
those securities immediately prior to such merger;

 

  (iv) the sale, transfer or other disposition (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company;

 

  (v) the approval by the shareholders of a plan of proposal for the liquidation
or dissolution of the Company; or

 

  (vi) as a result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
are members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.

Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of

 

7



--------------------------------------------------------------------------------

the beneficial ownership of securities of the Company by any beneficiary of such
trust if such beneficiary has a greater than 25% interest in such trust, or any
descendants, spouse, estate or heirs of any such beneficiary, or a trust
established for such beneficiary or for any descendants, spouse or heirs of such
beneficiary; or (viii) the first underwritten primary public offering of the
shares of common stock of the Company pursuant to an effective registration
statement (other than a registration statement on Form S-4 or Form S-8 or any
similar or successor form) under the Securities Act of 1933, as from time to
time amended. For purposes of this Agreement, “Affiliate” means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the Company, including, without
limitation, any member of an affiliated group of which the Company is a common
parent corporation as provided in Section 1504 of the Internal Revenue Code of
1986, as from time to time amended (the “Code”).

For purposes of this Letter Agreement, “CIC Good Reason” means any of:

 

  (i) the material diminution of your position (including titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith;

 

  (ii) the breach by the Company of any of its material obligations under this
Letter Agreement, excluding immaterial actions (or failures or action) not taken
(or omitted to be taken) in bad faith and which, if capable of being remedied,
are remedied by the Company within 30 days after receipt of notice thereof given
by you;

 

  (iii) the Company’s relocation of your principal location of work by more than
50 miles (other than any relocation recommended or consented to by you); it
being understood, however, that you may be required to travel on business to
other locations as may be required or desirable in connection with the
performance of your duties as specified in this Letter Agreement.

9. Release. Other than if your employment terminates by reason of death or
Disability, any payment or benefit that you are eligible to receive under
Sections 7 or 8 will be contingent on your execution of a release substantially
in the form attached hereto as Exhibit A prior to or concurrently with the
provision of such payment or benefit. The payments or benefits you are eligible
to receive under Sections 7 or 8 are in lieu of any termination payments or
benefits which you might otherwise be eligible to receive under any standard
severance policy maintained by the Company and/or its Affiliates.

 

8



--------------------------------------------------------------------------------

10. Covenants. In exchange for the remuneration outlined above, in addition to
providing service to the Company as set forth in this Letter Agreement, you
agree to the following covenants:

(a) Confidentiality. You acknowledge that during your employment, you will
occupy a position of trust and confidence. Accordingly, you agree that following
any termination of your employment, you will keep confidential any trade secrets
and confidential or proprietary information of the Company and its affiliates
which are now known to you or which hereafter may become known to you as a
result of your employment or association with the Company and will not at any
time directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company during, and at all times after, the termination of your
employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
or an affiliate of the Company which has a significant business purpose and is
not known or generally available from sources outside the Company or typical of
industry practice, but will not include any of the foregoing (i) that becomes a
matter of public record or is published in a newspaper, magazine or other
periodical available to the general public, other than as a result of any act or
omission of you or (ii) that is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency; provided
that you give prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order or confidential treatment.

(b) Non-Competition. You further covenant that during your employment and during
the Restricted Period (as defined below), you will not, (i) for yourself or on
behalf of any other person or entity, in the United States of America or
elsewhere in the world, directly or indirectly, engage in, acquire any financial
or beneficial interest in (except as provided in the next sentence), be employed
by, consult for, own, manage, operate, control or otherwise participate in or
with any person or entity which is engaged in, any business that competes with
the Energy Business (defined below), or (ii) solicit or attempt to entice away
from the Company or any subsidiary of the Company, or otherwise interfere with
the business relationship of the Company or any subsidiary of the Company with,
any person or business entity who is, or was during the three year period prior
to your termination of employment, a customer or employee of, consultant or
supplier to, or other person or entity having material business relations with,
the Energy Business of the Company or any subsidiary of the Company.
Notwithstanding the preceding sentence, you may purchase or otherwise acquire up
to one percent of any class of securities of any entity (but without otherwise
participating in the activities of such entity) if such securities are listed in
any national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934. As used in this paragraph,
“Energy Business” means any research, analysis, advisory, conferences

 

9



--------------------------------------------------------------------------------

and events, consulting and/or applications businesses regarding the energy
industries engaged in by the Company or any of its subsidiaries. Notwithstanding
the first sentence of this subparagraph (b), you will not be prohibited during
the Restricted Period from consulting with an investment bank, a private equity
group, an academic or think tank institution or, on a substantially full-time or
part-time basis, any other single enterprise provided none of the foregoing
engages in or intends to engage in the energy consulting business or from making
speeches at conferences and events organized by third parties that are not
competitive with any conferences or events organized by the Company or any
subsidiary of the Company. For purposes of this Letter Agreement, “Restricted
Period” means the period commencing on the date of termination of your
employment and ending on the second anniversary of the date of termination of
your employment.

(c) Employee Invention Agreement. If you have not previously executed the
Company’s standard form of Employee Invention Agreement, simultaneously with the
execution of this Agreement you will also execute and deliver to the Company the
Company’s standard form of Employee Invention Agreement.

(d) Equitable Relief and Other Remedies. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

(e) Reformation. If it is determined by a court of competent jurisdiction that
any restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the law of that jurisdiction, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that jurisdiction.

(f) Survival of Provisions. Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations contained in this Section 10 will
survive the termination or expiration of your employment with the Company and
will be fully enforceable thereafter.

11. Indemnification. The Company will indemnify and make permitted advances to
you to the fullest extent permitted by applicable law, if you are made or
threatened to be made a party to a proceeding by reason of your being or having
been an officer, director or employee of the Company or any of its subsidiaries
or affiliates or your having served on any other enterprise as a

 

10



--------------------------------------------------------------------------------

director, officer or employee at the request of the Company. In addition, the
Company will maintain insurance, at its expense, to protect you against any such
expense, liability or loss to which you would be entitled to indemnification or
reimbursement under the foregoing sentence.

12. Representations. By signing this Letter Agreement where indicated below, you
represent that you are not subject to any employment agreement or
non-competition agreement that could subject the Company or any of its
affiliates to any future liability or obligation to any third party as a result
of the execution of this Letter Agreement and your employment by the Company.

13. Section 409A.

(a) This Agreement and the 2010 Award Document is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and other applicable guidance thereunder (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. All
payments due to you under Sections 7 or 8 above shall be made on the applicable
dates or pursuant to the schedules set forth in Sections 7 or 8 above following
your separation from service, unless the following provisions pertaining to
specified employees applies to you and such payments. You are likely to be a
specified employee (as defined in Treas. Reg. §1.409A–1(i)) as of the date of a
separation from service. If you are, all payments to be made to you under
Sections 7 or 8 that are subject to Section 409A may not be made before the date
that is six months after the date of separation from service (or, if earlier
than the end of the six-month period, the date of your death). For this purpose,
if you are not a specified employee as of the date of a separation from service,
you will not be treated as subject to this requirement even if you would have
become a specified employee if you had continued to provide services through the
next specified employee effective date. Similarly, if you are treated as a
specified employee as of the date of a separation from service, you will be
subject to this requirement even if you would not have been treated as a
specified employee after the next specified employee effective date had you
continued providing services through the next specified employee effective date.
Any payment due upon a termination of your employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid to
you only upon a “separation from service” as defined in Treas. Reg. §
1.409A-1(h).

(b) Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement that is exempt from Section 409A
coverage pursuant to Treas. Reg. § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to you
only to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following the calendar
year in which your

 

11



--------------------------------------------------------------------------------

“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which your “separation from service” occurs. To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A, (i) the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year, (ii) in no event shall any expenses be reimbursed after the last day of
the calendar year following the calendar year in which you incurred such
expenses, and (iii) in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

14. Miscellaneous Provisions.

(a) This Letter Agreement may not be amended or terminated without the prior
written consent of you and the Company.

(b) This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

(c) This Letter Agreement will be binding on and inure to the benefit of our
respective successors and permitted assigns and, in your case, your heirs and
other legal representatives. If you should die while any amount would still be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Letter Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate. The rights and obligations described in this
Letter Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, the Company may assign its rights
and obligations described in this Letter Agreement without your consent upon the
transfer of all or substantially all of the business and/or assets of the
Company (whether by purchase, merger, consolidation or otherwise).

(d) Subject to Section 10, all disputes arising under or related to this Letter
Agreement will be settled by arbitration under the Commercial Arbitration Rules
of the American Arbitration Association then in effect, such arbitration to be
held in the Denver, Colorado metropolitan area, as the sole and exclusive remedy
of either party. Any judgment on the award rendered by such arbitration may be
entered in any court having jurisdiction over such matters.

(e) All amounts payable to you under this Letter Agreement will be subject to
required tax withholding.

(f) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, by courier service, or 5 days after
deposit thereof in the U.S. mail, postage prepaid, for

 

12



--------------------------------------------------------------------------------

delivery as registered or certified mail, addressed to the respective party at
the address set forth below or to such other address as may hereafter be
designated by like notice. Unless otherwise notified as set forth above, notice
will be sent to each party as follows:

You, to:

The address as is maintained in the Company’s records

The Company, to:

IHS Inc.

15 Inverness Way East

Englewood, CO 80112

Attention: Chief Executive Officer

(g) This Letter Agreement will be governed by and construed and entered in
accordance with the laws of the State of Colorado without reference to rules
relating to conflict of laws.

(h) This Letter Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral (including any term sheet) between the
Company (or its predecessor or affiliates) and you with respect to the subject
matter hereof. This Letter Agreement also supersedes any inconsistent provisions
of any plan or arrangement that would otherwise be applicable to you to the
extent such provisions would limit any rights granted to you hereunder or expand
any restrictions imposed on you hereby. Without limiting the generality of the
foregoing, this Letter Agreement supersedes and replaces the Employment
Agreement between you and IHS Energy Group Inc. dated September 1, 2004, as
amended.

This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Jeffrey Sisson for the
Company’s records.

 

IHS INC. By:  

  /s/ Stephen Green

  Name: Stephen Green   Title:   Senior Vice President

 

13



--------------------------------------------------------------------------------

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

 

Dated as of July 2, 2010        

  /s/ Daniel Yergin

        Daniel Yergin

 

14



--------------------------------------------------------------------------------

EXHIBIT A

FULL AND COMPLETE RELEASE

I,                     , in consideration for the payment of the severance
described in my Letter Agreement dated              , 2010, for myself and my
heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge IHS Inc. (the “Company”) and its
respective predecessors, successors and affiliates and current and former
directors, officers and employees from any and all claims, actions and causes of
action, including, but not limited to, those relating to or arising from my
employment or separation of employment with the Company, including, but not
limited to, under those federal, state and local laws and those applicable laws
of any other jurisdiction prohibiting employment discrimination based on age,
sex, race, color, national origin, religion, disability, veteran or marital
status, sexual orientation or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including without
limitation, the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et
seq., as amended by the Older Workers Benefit Protection Act, P.L. 101-433, the
Equal Pay Act of 1963, 9 U.S.C. § 206, et seq., Title VII of The Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of
1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 791 et seq., the Family and Medical Leave Act of 1993,
28 U.S.C. §§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN, fixed or
contingent, which I ever had, now have, or may have, or which my heirs,
executors, administrators or assigns hereafter can, will or may have from the
beginning of time through the date on which I sign this Full and Complete
Release (this “Release”) (collectively the “Released Claims”).

I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.

I fully understand and agree that:

 

  1. this Release is in exchange for severance payment to which I would
otherwise not be entitled;

 

  2. no rights or claims are released or waived that may arise after the date
this Release is signed by me;

 

  3. I am here advised to consult with an attorney before signing this Release;

 

  4. I have 21 days from my receipt of this Release within which to consider
whether or not to sign it;

 

  5. I have 7 days following my signature of this Release to revoke the Release;
and

 

  6. this Release will not become effective or enforceable until the revocation
period of 7 days has expired.



--------------------------------------------------------------------------------

If I choose to revoke this Release, I must do so by notifying the Company in
writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:

IHS Inc.

15 Inverness Way East

Englewood, CO 80112

Attention: President

This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. I have not relied upon any representations,
promises or agreements of any kind except those set forth herein in signing this
Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.

This Release is to be governed and enforced under the laws of the State of
Colorado (except to the extent that Colorado conflicts of law rules would call
for the application of the law of another jurisdiction).

This Release inures to the benefit of the Company and its successors and
assigns.

I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect. As such, I
knowingly and voluntarily sign this Release.

 

                                                                              
Employee Name: Date:                             
                                                                

 

-16-